USCA4 Appeal: 22-6160      Doc: 11         Filed: 07/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6160


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KENNETH LEE BROWN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:04-cr-00027-HMH-1; 7:22-
        cv-00011-HMH)


        Submitted: July 21, 2022                                          Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Kenneth Lee Brown, Appellant Pro Se. Justin William Holloway, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6160         Doc: 11      Filed: 07/26/2022      Pg: 2 of 2




        PER CURIAM:

               Kenneth Lee Brown seeks to appeal the district court’s order dismissing his 28

        U.S.C. § 2255 motion as successive and unauthorized. The order is not appealable unless

        a circuit justice or judge issues a certificate of appealability.           See 28 U.S.C.

        § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the motion states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Brown has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2